El Juez Asociado Señor Ortiz
emitió la opinión, del Tribunal.
El apelante, Máximo Miranda Ortiz, fue hallado culpable, luego de juicio por jurado, de una infracción al Art. 166 del Código Penal, 33 L.P.R.A. see. 4272, apropiación ilegal agra-vada. El juez de instancia dictó sentencia el 15 de marzo de 1984, le condenó a seis (6) años de reclusión, y le otorgó el beneficio de sentencia suspendida. Apeló.
La prueba desfilada estableció los siguientes hechos:
El apelante es hojalatero de profesión con talleres ubi-cados en la Avenida Campo Rico, Urbanización Castellana Gardens, en Carolina. Se dedicaba a arreglar y pintar auto-móviles para la compañía distribuidora Dávila Auto. La per-judicada, Rosa Julia Sorrentini, trabajaba para dicha com-pañía a cargo del pago de arbitrios de los autos importados *191por ésta. Dicha compañía fue objeto de un embargo en no-viembre de 1978 lo que impidió pagarle en efectivo a la per-judicada por sus servicios rendidos. En su lugar, intentó transferirle dos automóviles, un Oldsmobile de 1979 y un Datsun de 1976.
El Datsun había sido enviado al taller del apelante por el gerente de ventas de Dávila Auto, Sr. José Enrique Ocasio, “para que se le hiciera[n] ciertas reparaciones”.(1) La per-judicada declaró que utilizaba el auto Oldsmobile para “ges-tiones de Dávila Auto” y que en noviembre de 1979 tuvo un accidente automovilístico y que el mismo fue enviado al taller del apelante para reparaciones. Alega que fue al taller en va-rias ocasiones “a requerirle al acusado que le entregara los automóviles”. (2) Nunca lo logró. La perjudicada optó por in-formarlo a la Policía de Puerto Rico. Se inició el proceso criminal que dio lugar a la sentencia apelada.
El apelante señala la comisión de tres errores, de los cua-les sólo es necesario discutir el tercero, por ser el mismo dis-positivo del asunto ante nuestra consideración.
El apelante sostiene que no se demostró su culpabilidad más allá de duda razonable. Los jueces de instancia y ■los jurados son quienes están en mejor posición de aquilatar la prueba, Pueblo v. Pagán Díaz, 111 D.P.R. 608, 621 (1981); Pueblo v. Cruz Granados, 116 D.P.R. 3 (1984). Su apreciación merece gran respeto y deferencia. Pueblo v. Nevárez Virella, 101 D.P.R. 11 (1973). Es por ello que, en ausencia de error manifiesto, prejuicio, parcialidad o pasión, no se intervendrá en la apreciación de la prueba que haga el jurado. Pueblo v. Sanabria Pérez, 113 D.P.R. 694, 699 (1983); Pueblo v. Lebrón González, 113 D.P.R. 81 (1982); Pueblo v. Burgos Hernández, 113 D.P.R. 834, 841 (1983). Sin embargo, se ha resuelto que la determinación de si se ha probado la culpa-*192bilidad más allá de duda razonable es revisable como cuestión de derecho. Pueblo v. Pagan, supra; Pueblo v. Serrano Nieves, 93 D.P.R. 56, 60 (1966).
Veamos el significado jurídico del precepto de “duda razonable”. Se ha definido el mismo en los siguientes térmi-nos:
. . . [N]o es meramente una duda posible. Existe duda razonable cuando después de un cuidadoso análisis, examen y comparación de toda la prueba queda el ánimo de ustedes en tal situación, que no pueden decidir si tienen una firme convicción o certeza moral con respecto a la verdad de los hechos envueltos en la acusación. Esto no significa que deba destruirse toda duda posible ni que la culpabilidad del acu-sado tenga que establecerse con certeza matemática, sino que la evidencia debe producir aquella certeza moral que con-vence, dirige la inteligencia y satisface la razón. Duda razo-nable es una duda fundada, producto del raciocinio de todos los elementos de juicio envueltos en el caso. No debe ser pues, una duda especulativa o imaginaria. La duda que justifica la absolución no sólo debe ser razonable, sino que debe surgir de una serena, justa e imparcial consideración de toda la evi-dencia del caso o de la falta de suficiente prueba en apoyo de la acusación. Instrucciones al Jurado para el Tribunal Superior, San Juan, Rev. Col. Abogados, 1976, pág. 42.
Este concepto de duda razonable ha sido aceptado ju-risprudencialmente desde principios de siglo. Pueblo v. Dones, 9 D.P.R. 469, 478 (1905); Pueblo v. Vilar, 17 D.P.R. 1054, 1057 (1911); Pueblo v. Ortiz Morales, 86 D.P.R. 456, 468 (1962); Pueblo v. Malavé Sánchez, 95 D.P.R. 395, 399 (1967) ; Pueblo v. Gagot Mangual, 96 D.P.R. 625, 626-627 (1968); Pueblo v. Cruz Granados, supra.
El apelante fue acusado y convicto del delito de apro-piación ilegal agravada. El Código Penal define la apropia-ción ilegal en su Art. 165 (33 L.P.R.A. see. 4271), en los siguientes términos:
*193Toda persona que ilegalmente se apropiare sin violencia ni intimidación de bienes muebles, pertenecientes a otra persona, será sancionada con pena de reclusión por un término que no excederá de seis meses, multa que no excederá de qui-nientos (500) dólares, pena de restitución, o cualquier com-binación de éstas, a discreción del tribunal.
El mencionado Art. 166, en su inciso (b), considera el delito como grave si el valor de los bienes apropiados excede de doscientos dólares.
El elemento esencial del delito es la apropiación, hecho esto en bienes de propiedad ajena. Véanse Pueblo v. Uriel Álvarez, 112 D.P.R. 312, 316 (1982); Pueblo v. Padró Ríos, 105 D.P.R. 713, 715 (1977); Pueblo v. Rodríguez Vallejo, 100 D.P.R. 426, 432 (1972). El significado de la palabra “apropiar” nos la da el inciso (5) del Art. 7 del Código Penal, 33 L.P.R.A. see. 3022(5), expresa que “incluye el malversar, defraudar, ejercer control ilegal, usar, sustraer, apoderarse, o en cualquier forma hacer propio cualquier bien o cosa en forma temporal o permanente”. De éstas, bajo la única que podría caer la posesión del apelante es la de “ejercer control ilegal”. Sin embargo, entendemos que la posesión de los autos de parte del apelante, dado los hechos particulares aquí envueltos, no cae bajo este renglón.
El término “ilegal” en dicha fraseología “se define como todo acto en contravención de alguna ley, reglamento u orden”. Instrucciones al Jurado, op. cit, pág. 203. La única ley que podría contravenir la posesión del apelante es. el propio estatuto de apropiación ilegal. Sin embargo, no encontramos indicio, en la situación de hechos presente, de que el apelante haya tenido la intención de apropiarse de los bienes en cuestión. La intención criminal, o mens rea, es generalmente un factor necesario o elemento esencial para cometer un delito. Pueblo v. Miranda, 79 D.P.R. 710, 716 (1956); Pueblo v. Lucret Quiñones, 111 D.P.R. 716, 732 (1981). En dicho caso se dijo que “ninguna persona es responsable penalmente *194por haber producido cierto resultado delictivo, si al momento de producirlo no existía un estado mental capaz de producir dicho resultado, o sea, la intención específica de producirlo”. El Art. 14 del Código Penal, 33 L.P.R.A. see. 3061, específi-camente establece que “nadie podrá ser sancionado por una acción u omisión que la ley provee como delito si la misma no se realiza con intención o negligencia criminal”. (Énfasis su-plido.)
Está claro que el delito de apropiación ilegal es uno que, por su naturaleza, exige que se realice con intención específica de apropiarse de los bienes. Pueblo v. Padró Ríos, 105 D.P.R. 713, 716 (1977); Pueblo v. Ríos, 69 D.P.R. 830, 837 (1949); Instrucciones al Jurado, op. cit, pág. 203. La intención criminal es una condición subjetiva y, como tal, sólo puede descubrirse su existencia por las circunstancias que concurren en el hecho delictivo. Pueblo v. De León, 102 D.P.R. 446 (1974); Pueblo v. Tribl. de Distrito y Colón, Int., 74 D.P.R. 838 (1953); Pueblo v. Santiago, 54 D.P.R. 167 (1939). El segundo párrafo del mencionado Art. 14 del Código Penal establece que “la intención o negligencia se manifiestan por las circunstancias relacionadas con el delito, la capacidad mental y las’manifestaciones y conducta de la persona”.
La situación fáctica del caso de autos denota una ausen-cia total de intención criminal. Es innegable el hecho de que existía un contrato de obras entre el apelante y Dávila Auto para el arreglo de todos sus autos, en cuanto a hojalatería y pintura. El testimonio del gerente dé ventas de Dávila Auto, José Enrique Ocasio, revela que fue él quien envió el auto' Datsun al taller del acusado. (Pág. 13 de la E.N.P.) Dado el negocio existente entre ambos, era lógico que el acusado cre-yese que dicho auto era de la compañía. Quizás ello explica el porqué del veredicto en la primera deliberación del jurado, donde absuelven por unanimidad al abusado del robo de este *195auto. (3) También surge del expediente que el acusado había comenzado las labores de reparación de los vehículos en cues-tión.
En cuanto al automóvil Oldsmobile, surgen hechos del ex-pediente que pudieron crear una duda razonable. La propia querellante admite en su testimonio que no recuerda si fue ella o Dávila quien llamó al acusado para que fuese a recoger dicho auto luego del accidente. (Pág. 9 de la E.N.P.) (4) Tam-bién declaró que utilizaba dicho auto “para hacer gestiones de la compañía”. El conductor de la grúa que fue a recoger al Oldsmobile luego del accidente declaró que la querellante “le preguntó si iba a buscar el automóvil de Dávila”. El acu-sado declaró que desconocía que dicho auto era de ella.
Bajo las circunstancias limitadas presentes en este caso los actos del apelante al no devolver los vehículos no constituyen un delito punible bajo el Art. 165 del Código Penal, 33 L.P.R.A. sec. 4271; Pueblo v. Colón Tapia, 101 D.P.R. 423 (1973); Pueblo v. Flores, 48 D.P.R. 589 (1935). En todo caso podrían entablarse acciones civiles sobre incum-plimiento de contrato, reivindicación de bienes muebles, 31 L.P.R.A. see. 1479, o bajo la Ley sobre Controversias y Esta-dos Provisionales de Derecho, 32 L.P.R.A. sec. 2872(f). Si estuviéramos ante una acción civil, habría que adjudicar si al mecánico le cobijaba el derecho de retención, estatuido en el Art. 1492 del Código Civil, 31 L.P.R.A. see. 4133, el cual es-tablece que: “El que ha ejecutado una obra en cosa mueble tiene el derecho de retenerla en prenda hasta que se.le pague.”
*196La prueba refleja que al apelante nunca se le pagó por el arreglo de estos vehículos y otros que había arreglado y devuelto a Dávila Auto. Sin embargo, no está claro si ya había terminado la obra al momento de ser requerido. Siendo ello así, podría argüirse que no le asistía el derecho a retener el bien mueble. J. Puig Brutau, Fundamentos de Derecho Civil, 2da ed., Barcelona, Ed. Bosch, 1983, Vol. II, T. II, pág. 44. Como señala Scaevola, no es hasta que se ejecuta la obra que surge el derecho a retener el bien hasta que se le pague, Q. M. Scaevola, Código Civil, 2da ed., Madrid, Inst. Ed. Reus, 1949, T. XXIV, pág. 188. Aquí el apelante sostuvo que no había devuelto los vehículos porque no se le había pagado y la reclamante no había establecido su interés propietario. En cuanto a lo primero, el tribunal se negó a impartir la instrucción solicitada sobre el efecto del derecho de retención lo cual es objeto del segundo señalamiento de error. Como apuntáramos anteriormente, no es necesario resolver si fue error el no impartir esa instrucción. Nos limitamos a apuntar que en aquellos casos en que estén presentes las circunstancias fijadas por el Art. 1492 del Código Civil, este derecho puede ser levantado como defensa del acusado en un proceso criminal.
Un último hecho incontrovertido es indicativo de la falta de intención criminal del apelante. El agente investigador de la Policía de Puerto Rico, Hipólito Llanos Canales, declaró que “los vehículos en cuestión están en la plazoleta del garage [sic] entre la verja de entrada y la estructura de cemento”. Si el apelante tenía la intención de apropiarse de dichos ve-hículos, ¿los hubiese mantenido en su taller por un período entre 3 y 4 años a la vista de todos? No habiéndose demos-trado uno de los elementos esenciales del delito, resolvemos que el error señalado fue cometido.
Por los fundamentos expuestos, se dictará sentencia que revoque la de instancia y absuelva al acusado apelante.

(1) Véase la pág. 13 de la E.N.P. estipulada por las partes.


(2)Ibíd., págs. 3, 9 y 13.


(3)E1 juez tuvo que impartirles instrucciones adicionales ya que se trataba de una sola acusación. El veredicto tenía que cubrir ambas situa-ciones.


(4) El apelante declaró que había recibido una llamada del señor Dávila para que recogiera el Oldsmobile accidentado. . • •